UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:November 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Gratry International Growth Fund (Institutional Class: GGIGX) SEMI-ANNUAL REPORT November 30, 2013 Gratry International Growth Fund A series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Supplemental Information 15 Expense Example 17 This report and the financial statements contained herein are provided for the general information of the shareholders of the Gratry International Growth Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.gratryfunds.com Gratry International Growth Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 91.8% BERMUDA – 2.1% Seadrill Ltd. $ CANADA – 4.0% Canadian National Railway Co. Magna International, Inc. CHINA – 5.7% CNOOC Ltd. - ADR Hutchison Whampoa Ltd. - ADR Melco Crown Entertainment Ltd. - ADR* DENMARK – 2.4% Novo Nordisk A/S - ADR FRANCE – 2.1% LVMH Moet Hennessy Louis Vuitton S.A. - ADR GERMANY – 14.8% Allianz S.E. - ADR Bayer A.G. - ADR Deutsche Telekom A.G. - ADR Siemens A.G. - ADR Volkswagen A.G. - ADR INDONESIA – 1.1% Telekomunikasi Indonesia Persero Tbk P.T. - ADR IRELAND – 8.4% Covidien PLC Eaton Corp. PLC Jazz Pharmaceuticals PLC* JAPAN – 9.5% Hitachi Ltd. - ADR Nomura Holdings, Inc. - ADR ORIX Corp. - ADR SoftBank Corp. - ADR Sumitomo Mitsui Financial Group, Inc. - ADR 1 Gratry International Growth Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) JAPAN (Continued) Toyota Motor Corp. - ADR $ MEXICO – 1.2% Grupo Financiero Santander Mexico S.A.B. de C.V. - Class B - ADR NETHERLANDS – 10.1% Chicago Bridge & Iron Co. N.V. ING Groep N.V. - ADR* NXP Semiconductor N.V.* Yandex N.V. - Class A* SINGAPORE – 2.3% DBS Group Holdings Ltd. - ADR SWITZERLAND – 11.4% ACE Ltd. Novartis A.G. - ADR Roche Holding A.G. - ADR TE Connectivity Ltd. UBS A.G. UNITED KINGDOM – 14.5% BG Group PLC - ADR British American Tobacco PLC - ADR Delphi Automotive PLC Diageo PLC - ADR Ensco PLC - Class A HSBC Holdings PLC - ADR National Grid PLC - ADR UNITED STATES – 2.2% LyondellBasell Industries N.V. - Class A TOTAL COMMON STOCKS (Cost $1,037,081) 2 Gratry International Growth Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 9.8% $ UMB Money Market Fiduciary, 0.01% $ TOTAL SHORT-TERM INVESTMENTS (Cost $118,641) TOTAL INVESTMENTS – 101.6% (Cost $1,155,722) Liabilities is Excess of Other Assets – (1.6)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. See accompanying Notes to Financial Statements. 3 Gratry International Growth Fund SUMMARY OF INVESTMENTS As of November 30, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Financials 20.5% Industrials 15.7% Health Care 15.6% Consumer Discretionary 11.0% Energy 8.7% Consumer Staples 6.8% Communications 5.9% Technology 3.1% Utilities 2.3% Materials 2.2% Total Common Stocks 91.8% Short-Term Investments 9.8% Total Investments 101.6% Liabilities is Excess of Other Assets (1.6)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 Gratry International Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2013 (Unaudited) Assets: Investments, at value (cost $1,155,722) $ Receivables: Dividends and interest Prepaid offering costs Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Shareholder servicing fees (Note 8) Fund accounting fees Transfer agent fees and expenses Auditing fees Offering costs - Advisor Administration fees Offering costs - related parties Trustees' fees and expenses Custody fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Institutional Class: Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 5 Gratry International Growth Fund STATEMENT OF OPERATIONS For the Period June 28, 2013* through Novmeber 30, 2013 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $195) $ Interest 4 Total investment income Expenses: Offering costs Administration fees Transfer agent fees and expenses Fund accounting fees Registration fees Auditing fees Chief Compliance Officer fees Legal fees Custody fees Trustees' fees and expenses Advisory fees Shareholder reporting fees Miscellaneous Insurance fees Shareholder servicing fees (Note 8) Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain (Loss) from Investments: Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 6 Gratry International Growth Fund STATEMENT OF CHANGES IN NET ASSETS For the Period June 28, 2013* through November 30, 2013 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Institutional Class: Net proceeds from shares sold Cost of shares redeemed ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Institutional Class: Shares sold Shares redeemed (4 ) Net increase in capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 7 Gratry International Growth Fund FINANCIAL HIGHLIGHTS Institutional Class Per share operating performance. For a capital share outstanding throughout the period. For the Period June 28, 2013* through November 30, 2013 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 - 3 Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ Total return 2 % 4 Ratios and Supplemental Data: Net assets, end of period(in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 5 After fees waived and expenses absorbed % 5 Ratio of net investment income (loss)to average net assets: Before fees waived and expenses absorbed -30.63
